El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
El apelante fue convicto y sentenciado por infracción a la Ley núm. 6 de 17 de noviembre de 1941 (Primera Sesión Extraordinaria, pág. 15). Consistió la. infracción en que el 4 de marzo de 1942, siendo el apelante un comerciante ma-yorista, ilegal, voluntaria y maliciosamente vendió al comer-ciante detallista Luis Antonio Ruiz cinco quintales de arroz a un precio más alto que el fijado por la Comisión de Ali-mentos y Abastecimiento General.
El apelante no controvierte los hechos que se le imputan, pero alega que debemos revocar la sentencia:
(1) Porque la ley que se alega infringida es nula por ■contener una delegación inconstitucional de poderes.
(2) Porque la corte inferior actuó sin jurisdicción al sen-tenciarlo toda vez que la denuncia no expresa que el precio convenido por la referida Comisión hubiese sido previamente aprobado por el Secretario de Agricultura de los Estados Unidos, y
(3) Porque cualquier determinación que válidamente hu-biese podido hacerse por la Comisión en cuanto al precio de venta del arroz, que es un producto agrícola, dejó de tener efecto y validez el 30 de enero de 1942 al comenzar a regir *736la Ley del Congreso de los Estados Unidos titulada “Emergency Price Control Act of 1942”.
 I. ¿Concierne la ley impugnada tona delegación inconstitucional de poderes¶
El artículo 1 de la Ley mám. 6 de 1941, luego de crear la Comisión de Alimentos y Abastecimiento General prescribe que la Comisión declarará con la aprobación del Gobernador los artículos que habrán de considerarse de necesidad. Más-adelante, en el inciso 4 del mismo artículo 1, le confiere po-der, sujeto a la aprobación del Gobernador, para determinar los precios a que podrán venderse los artículos de necesidad por personas particulares y prescribe la pena en que incu-rrirán las personas que vendan esos artículos a un tipo más alto que el determinado por la Comisión, o en cantidades o-a personas prohibidas por la Comisión. Así pues, los pode-res de la Comisión están circunscritos a los artículos de ne~ cesidad.
Arguye el apelante que en ninguna parte de la ley se define directa o indirectamente la frase artículos de necesidad; que la legislatura no fijó ninguna norma o pauta para guiar a la Comisión en la determinación de los artículos que ha-brán de considerarse de necesidad, y como la ley no contiene limitación alguna a ese efecto, puede la Comisión actuar ar-bitraria y caprichosamente al hacer la determinación. Alega, también el apelante que la frase artículos de necesidad es-completamente vaga e indeterminada y está sujeta a distin-tas interpretaciones de acuerdo con las inclinaciones y gus-tos de las distintas personas llamadas a interpretarla.
Concedemos que la ley no define expresamente la frase artículos de necesidad, pero de su contexto y de su “Decla-ración de Principios” es evidente que dicha frase está cir-cunscrita a artículos alimenticios de primera necesidad. La “Declaración de Principios” dice:
“Es la política de esta Ley hacer frente a la inflación y especu-lación en los precios de los artículos para el sustento de los habitan-tes de Puerto Rico, debidas a las actuales condiciones mundiales, al *737programa de defensa nacional de los Estados Unidos, y a la emer-gencia proclamada por el Presidente, mediante el establecimiento de una agencia gubernamental que sirva y actúe como factor estabili-zador en el mercado local para proteger al pueblo de la miseria eco-nómica.” (Bastardillas nuestras.)
Y del artículo 1 de la Ley tomamos los siguientes párra-fos demostrativos de que la frase artículos de necesidad, conforme se usa en la ley, significa artículos alimenticios de primera necesidad:
“La Comisión hará estudios de las necesidades del pueblo de Puerto Rico en materia de alimentación, de los jornales prevalecien-tes, del poder adquisitivo en general, y del costo de los artículos de necesidad.
“Teniendo en cuenta los jornales y sueldos prevalecientes, el po-der adquisitivo en general, y el costo de los artículos de necesidad, la comisión tendrá los siguientes poderes:
“1. Podrá comprar aquellos artículos que secm necesarios para el sustento da los habitantes de Puerto Rico.
“9. Tendrá poder para tomar cualesquiera medidas que estime necesarias en relación con la siembra y cultivo de productos alimen-ticios para usarse durante el período de la actual emergencia y por el tiempo subsiguiente que fuere necesario, incluyendo el poder de comprar semillas y raíces y sembrarlas y cultivarlas en terrenos per-tenecientes a El Pueblo de Puerto Rico o a cualquier municipio del mismo, para arrendar o expropiar las tierras de personas particu-lares con el fin y por el período de tiempo que fuere necesario, siem-pre que el uso de dichas tierras particulares no pueda obtenerse de algún 'Otro modo. Tendrá poder para distribuir los productos de las mismas en la forma dispuesta para los artículos comprados por ella.
“10. Tendrá poder para organizar y dirigir cooperativas de pro-ducción de productos de primera necesidad, así como cooperativas de consumo que funcionen en coordinación con las cooperativas de pro-ducción.” . (Bastardillas nuestras.)
La jurisprudencia no requiere, para que la delegación de poder sea constitucional, que la norma se exprese con pre-cisión o exactitud matemática. La mayor o menor amplitud en el lenguaje dependerá del grado de complejidad de la *738materia 'que deba ser reglamentada. A menos que la norma no se exprese, o que sea tan sumamente vaga que como cues-tión de hecho la norma no exista, la presunción de constitu-cionalidad que conlleva toda ley bastaría para sostener su validez. Por ejemplo, en el caso de National Broadcasting Co. et al. v. United States et al. (Mayo, 1943) 319 U.S. 190, se atacó la constitucionalidad del estatuto federal titulado “Communications Act of 1934”, alegándose que contenía una delegación inconstitucional de poderes. Los poderes de la Federal Communications Commission se exponían en la sec-ción 303 de la ley en los siguientes términos:
“Excepto como de otro modo se provee en esta ley, la Comisión de tiempo en tiempo, conforme lo requieran la' conveniencia, el in-terés o las necesidades públicas,
“(a) clasificará estaciones de radio;
“(6) prescribirá la naturaleza del servicio que deberá ser pres-tado por cada clase de estaciones autorizadas y por cada estación de cualquier clase; . . .
(t % # # >;:< *>:« # #
“ (/) hará aquellos reglamentos no inconsistentes con la ley que puedan estimarse necesarios para impedir interferencias entre esta-ciones y para llevar a efecto las disposiciones de esta Ley; . . .
“ (g) estudiará nuevos usos del radio, proveerá para usos expe-rimentales de frecuencias, y en general estimulará el uso mayor y más efectivo del radio en beneficio del interés público;
“(i) tendrá autoridad para hacer reglamentos aplicables a esta-ciones de radio dedicadas a transmisiones en cadena;
“(r) dictará reglas y reglamentos, y prescribirá restricciones y condiciones no inconsistentes con la ley, que puedan ser necesarias para llevar a cabo las disposiciones de esta Ley ...”
La Corte Suprema de los Estados Unidos, por voz de su Juez Asociado Sr. Frankfurter, al declarar dichas normas suficientes a los efectos de la delegación de poder, dijo:
“El criterio que rige el ejercicio del poder de la Comisión para expedir licencias es ‘el interés público, la conveniencia o la necesi-dad.’ Secciones 307 (a) (d), 309 (a), 310, 312.”
*739Y más adelante se dice:
“La Comisión, sin embargo, no fné dejada sin restricciones en la ejecución de este deber. La piedra de toque provista por el Con-greso fué ‘el interés público, la conveniencia o la necesidad,’ norma tan concreta como lo puedan permitir los complicados factores para dictaminar en ese campo de autoridad delegada.”
Y en el caso de McGrew v. Industrial Comm. (Utah, 1938) 85 P. (2d) 608, citado con aprobación en el de Luce & Co. v. Junta de Salario Mínimo, 62 D.P.R. 452, 467, la norma es-tablecida por la legislatura de Utah en relación con nna ley de horas y salarios para mujeres y menores empleados en negocios al detall, era que los salarios pagados en la indus-tria no fuesen inadecuados para sioplir el coste de una vida apropiada o que las horas de trabajo no fioesen perjudicia-les a la salud, a la moral o al bienestar de los trabajadores. La suficiencia de la norma fué sostenida. Se dijo entre otras cosas que la norma no tiene que ser expresada con exactitud matemática o en tal forma que no pueda llegarse a más de una conclusión.
El hecho de que en la ley que nos ocupa se use la frase artículos de necesidad y no de primera necesidad, como se usó posteriormente en la Ley núm. 228 de 12 de mayo de 1942 ((1) pág. 1269), que crea la Administración General de Suministros y que derogó la ley de 17 de noviembre de 1941 no significa que la norma establecida en la ley derogada fuera insuficiente. Si como sucedió en el presente caso, trató de atacarse la validez de la ley por la- insuficiencia de la norma, era prudente que la legislatura tratase de evitar la objeción al aprobar la nueva ley.
 II y III. Efecto del estatuto federal titulado Emergency Price Control Act of 1942 sobre la Ley insular creando la Comisión de Alimentos y Abastecimiento General.
Iniciaremos la discusión del segundo y tercer señala-mientos de error reproduciendo lo que sobre esta materia *740dijimos en el caso de Luce & Co. v. Junta de Salario Mínimo, supra:
“Para que pueda sostenerse que un estatuto federal excluye una ley insular encaminada a proteger la salud y el bienestar del público, no basta que las dos leyes abarquen la misma materia. Es preciso que la insular por sus propios términos o en su administración prác-tica esté en conflicto con la ley del Congreso o manifiestamente in-frinja la política pública de la ley federal.”
En el presente caso el delito fné cometido el 4 de marzo de 1942. Es verdad que el estatuto federal titulado “Emergency Price Control Act of 1942” fue aprobado el 30 de enero de 1942. También es verdad que el estatuto federal por sus propios términos es aplicable a Puerto Rico y que su sección 945 expresamente dispone que ninguna ley en vigor el 30 de enero de 1942 deberá interpretarse en el sen-tido de autorizar acción alguna inconsistente con las dispo-siciones de la citada ley federal. Pero no es menos cierto que aunque el Emergency Price Control Act de 1942 empezó a regir el 30 de enero de 1942, el reglamento aprobado por la Office of Price Administration fijando precios de confor-midad con la autoridad conferídale por la sección 901 de la citada ley no empezó a regir basta el 18 de mayo de 1942, y como dicho reglamento no tiene efecto retroactivo y por consiguiente se aplica solamente a ventas efectuadas des-pués de su aprobación, es evidente que el 4 de marzo de 1942, fecha en que se cometió el delito en este caso, no po-día existir conflicto alguno entre la ley federal y la insular. Schreirer v. Siegel (1942) 36 N.Y.S. (2d) 97, 178 Misc. 711. Estando entonces la ley insular en toda su fuerza y vigor, no era necesario que en la denuncia se alegase que el precio que la Comisión de Alimentos y Abastecimiento General ha-bía fijado para arroz había sido previamente aprobado por el Secretario de Agricultura de los Estados Unidos.

Se confirma la sentencia apelada.

El Juez Asociado Sr. Snyder no intervino.